Citation Nr: 0817515	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2007, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC., for 
further development.


FINDINGS OF FACT

The veteran's erectile dysfunction is aggravated by the 
effects of service connected disabilities.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to the effects of 
service connected disabilities.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  

Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310. 

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

The facts of this case may be briefly summarized.  The 
veteran is service connected for PTSD, Type II diabetes 
mellitus with neuropathy and prostate cancer status post 
cryosurgery.  The veteran first received VA treatment for 
PTSD symptoms and alcohol abuse in 2000.  He has been 
prescribed Sertraline and Trazodone to treat his PTSD.  He 
was diagnosed with new onset diabetes mellitus in 2001, 
briefly treated with Glyburide and subsequently treated with 
Glipizide for diabetes and Gabapentin for nerve pain.  He was 
also prescribed medications to treat non-service connected 
hypercholesterolemia/dyslipidemia and chronic obstructive 
pulmonary disease.  

The veteran's VA clinical records do not reflect any 
complaint of erectile dysfunction (ED) from 2000 to 2003.  
Notably, an October 2001 VA mental health treatment record 
noted that vegetative symptoms associated with depression 
included impaired sexual function/interest.

The veteran first reported ED of one years' duration during a 
VA diabetes mellitus examination in February 2003.  This 
examination report, however, did not elaborate on the extent 
and severity of the ED.  At that time, the veteran was 
prescribed Sertraline to treat service connected PTSD, and 
was not prescribed any medications to treat service connected 
diabetes mellitus.  The examiner provided opinion that the 
veteran's ED was less likely due to diabetes mellitus 
"because the patient is on a beta blocker, has Post 
Traumatic Stress Disorder, hyperlipidemia, tobacco disorder 
and alcohol dependence that can all cause impotence."

The veteran was diagnosed with prostate cancer in May 2003.  
At this time, his clinical records still reflected no 
complaint of ED, and this disorder was not noted on the 
veteran's "problem list."  In January 2004, the veteran 
underwent cryosurgery to treat service connected prostate 
cancer.

In March 2007, the Board remanded the case for an addendum 
opinion from the February 2003 VA examiner responding to the 
question as to "whether it is at least as likely as not (a 
50 percent probability) that any current erectile dysfunction 
is proximately due to, or is permanently aggravated by, the 
veteran's service-connected prostate cancer or service-
connected PTSD."

Evidence added to the record since the Board's March 2007 
remand includes a September 2004 VA mental health 
consultation record which noted the veteran's complaint of an 
inability to function sexually since his prostate surgery.  A 
September 2004 VA urology consultation reported that the 
veteran's cryosurgery "had left him impotent."  An October 
2004 VA clinical record noted the veteran's complaint of 
persistent refractory ED.  The veteran was referred for 
evaluation of a vacuum erection device as he had failed 
Viagra treatment.  A March 2006 VA urology consultation also 
noted the veteran's reported history of ED since treatment 
for prostate cancer in 2003.

In an addendum dated June 2007, the February 2003 VA examiner 
provided opinion that the veteran's ED was not caused by, or 
a result of, treatment for prostate cancer, as the reported 
onset of ED was two years prior to prostate treatment.  The 
examiner stated that the veteran had additional factors that 
contributed to his ED involving "medication for his 
hypertension, mental condition-PTSD, tobacco abuse, alcohol 
dependence and diabetes, all together or in combination but 
not any one condition alone."

Unfortunately, the VA examiner's opinion is not fully 
responsive to the Board's remand directives.  Nonetheless, 
with application of the doctrine of the benefit of the doubt, 
the Board is able to find that the veteran's ED is 
proximately due to the effects of service connected 
disabilities.

The Board first observes that the February 2003 VA 
examination report, which first documented the veteran's ED 
complaints, did not include any specifics regarding the 
extent and severity of the veteran's ED.  The veteran's VA 
clinical records do not reflect any treatment for ED symptoms 
until after his prostate surgery, which then described 
persistent and refractory ED beginning after the prostate 
surgery.  Thus, there is some ambiguity in the record 
regarding the onset of the veteran's current refractory ED 
symptoms or if the condition was aggravated by the prostate 
surgery.  The veteran's statements and actions suggest that 
his ED symptoms did not warrant medical intervention until 
after his prostate surgery, providing some evidence of a 
permanent worsening of his symptoms at that time.

The Board next observes that, in both opinions offered by the 
VA examiner, the veteran's PTSD was identified as a potential 
contributing factor to his ED.  It is also clear from the VA 
clinical records that the veteran's current ED symptoms are 
attributable, in part, to his prostate surgery.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

When it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt is resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the veteran.  There is 
uncontradicted opinion that the veteran's PTSD may be a 
contributing factor to his ED, and strong lay evidence that 
the veteran's current refractory ED symptoms began after his 
prostate surgery.  Significantly, the VA examiner has 
essentially opined that there are service connected and 
nonservice connected conditions contributing to the veteran's 
ED, but that one condition alone cannot be identified as the 
cause.  As the effects of service connected and non-service 
connected cause cannot be discerned in this case, the Board 
resolves reasonable doubt in favor of the veteran and grants 
his appeal.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55- 56.

This decision does not suggest that all of the veteran's ED 
problems are related to service connected cause.  Rather, the 
Board is of the opinion that the current evidentiary record 
supports a finding that the veteran's ED symptoms are 
aggravated by service connected factors.  The nature and 
extent of this aggravation is not before the Board at this 
time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Service connection for erectile dysfunction is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


